
	
		IB
		Union Calendar No. 373
		112th CONGRESS
		2d Session
		H. R. 4039
		[Report No.
		  112–525]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 15, 2012
			Mr. Amodei (for
			 himself, Mr. Heck, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			June 15, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on February 15, 2012
		
		
			
		
		A BILL
		To convey certain Federal land to the city
		  of Yerington, Nevada.
	
	
		1.Short titleThis Act may be cited as the
			 Yerington Land Conveyance and
			 Sustainable Development Act.
		2.FindingsCongress finds that—
			(1)the city of Yerington,
			 Nevada, which has an unemployment rate of 16 percent, has the highest
			 unemployment rate in the State of Nevada;
			(2)for over 4 years, the
			 city of Yerington and Lyon County, Nevada, have been working with private
			 business partners to develop a sustainable development plan that would enable
			 all parties to benefit from the use of private land adjacent to the city of
			 Yerington for potential commercial and industrial development, mining
			 activities, recreation opportunities, and the expansion of community and
			 cultural events;
			(3)the sustainable
			 development plan referred to in paragraph (2) requires the conveyance of
			 certain Federal land administered by the Bureau of Land Management to the City
			 for consideration in an amount equal to the fair market value of the Federal
			 land;
			(4)the Federal land to be
			 conveyed to the City under the sustainable development plan has very few
			 environmental, historical, wildlife, or cultural resources of value to the
			 public, but is appropriate for responsible development;
			(5)the Federal land that
			 would be conveyed to the City under the sustainable development plan—
				(A)is adjacent to the
			 boundaries of the City; and
				(B)would be used—
					(i)to enhance recreational,
			 cultural, commercial, and industrial development opportunities in the
			 City;
					(ii)for future economic
			 development, regional use, and as an open space buffer to the City; and
					(iii)to allow the City to
			 provide critical infrastructure services;
					(6)commercial and industrial
			 development of the Federal land would enable the community to benefit from the
			 transportation, power, and water infrastructure that would be put in place with
			 the concurrent development of commercial and industrial operations;
			(7)the conveyance of the
			 Federal land would—
				(A)help the City and County
			 to grow; and
				(B)provide additional tax
			 revenue to the City and County;
				(8)industrial and commercial
			 development of the Federal land would create thousands of long-term,
			 high-paying jobs for the City and County; and
			(9)the Lyon County
			 Commission and the City unanimously approved resolutions in support of the
			 conveyance of the Federal land because the conveyance would facilitate a
			 sustainable model for long-term economic and industrial development.
			3.DefinitionsIn this title:
			(1)CityThe
			 term City means the city of Yerington, Nevada.
			(2)Federal
			 landThe term Federal land means the land located in
			 Lyon County and Mineral County, Nevada, that is identified on the map as
			 City of Yerington Sustainable Development Conveyance
			 Lands.
			(3)MapThe term map means the map
			 entitled Yerington Land Conveyance and Sustainable Development
			 Act and dated May 31, 2012.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Conveyances of land to
			 City of Yerington, Nevada
			(a)In
			 generalNot later than 90
			 days after the date of enactment of this title, subject to valid existing
			 rights, and notwithstanding the land use planning requirements of sections 202
			 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712,
			 1713), the Secretary shall convey to the City, subject to the City’s agreement
			 and in exchange for consideration in an amount equal to the fair market value
			 of the Federal land, all right, title, and interest of the United States in and
			 to the Federal land identified on the map.
			(b)Appraisal To determine
			 of fair market valueThe Secretary shall determine the fair
			 market value of the Federal land to be conveyed—
				(1)in accordance with the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.); and
				(2)based on an appraisal
			 that is conducted in accordance with nationally recognized appraisal standards,
			 including—
					(A)the Uniform Appraisal
			 Standards for Federal Land Acquisition; and
					(B)the Uniform Standards of
			 Professional Appraisal Practice.
					(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
			(d)Applicable
			 lawBeginning on the date on which the Federal land is conveyed
			 to the City, the development of and conduct of activities on the Federal land
			 shall be subject to all applicable Federal laws (including regulations).
			(e)Administrative
			 costsThe City shall be responsible for all survey, appraisal,
			 and other administrative costs associated with the conveyance of the Federal
			 land to the City under this title.
			5.Release of the United
			 StatesUpon making the
			 conveyance under section 4, notwithstanding any other provision of law, the
			 United States is released from any and all liabilities or claims of any kind or
			 nature arising from the presence, release, or threat of release of any
			 hazardous substance, pollutant, contaminant, petroleum product (or derivative
			 of a petroleum product of any kind), solid waste, mine materials or mining
			 related features (including tailings, overburden, waste rock, mill remnants,
			 pits, or other hazards resulting from the presence of mining related features)
			 on the Federal Land in existence on or before the date of the
			 conveyance.
		
	
		June 15, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
